          Case 1:20-cv-00156-NONE-SAB Document 16 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   HENDRIK BLOCK,                                       Case No. 1:20-cv-00156-NONE-SAB

 9                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
10           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
11   GARDEN FRESH RESTAURANTS LLC, et                     OF THE FEDERAL RULES OF CIVIL
     al.,                                                 PROCEDURE
12
                      Defendants.                         (ECF No. 15)
13

14

15          On July 13, 2020, a stipulation was filed dismissing this action with prejudice and with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

21 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

22 dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      July 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
